Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 30, 2015

The Court of Appeals hereby passes the following order:

A15E0037. STEVENSON v. THE STATE.

      The Appellant’s Emergency Motion for Extension of Time to File Application
for Discretionary Appeal is hereby GRANTED. Appellant has 60 (sixty) days from
the date of this order in which to file his Application for Discretionary Appeal.

                                       Court of Appeals of the State of Georgia
                                                                            06/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.